UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2011 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 000-52313 (Commission file number) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865)632-2101 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The United States Senate on June 30, 2011, confirmed the nomination of Richard Howorth to serve on the TVA Board of Directors (the “Board”).Mr. Howorth will become a member of the Board after the President has commissioned him, certain administrative matters have been completed, and he has been sworn in.Mr. Howorth has not yet been assigned to Board committees. Mr. Howorth, age 60, is a resident of Oxford, Mississippi.He is the owner of Square Books, an Oxford independent bookstore he founded in 1979.Mr. Howorth served two terms as the mayor of Oxford, from 2001 to 2009, during which time he was chairman of the authority overseeing the Oxford Electric Department.From 2001 to 2009, he also served as a director and officer of the North Mississippi Industrial Development Association, an economic development consortium made up of power association directors and mayors of cities in 29 Mississippi counties in the TVA service area.Mr. Howorth’s term will expire in 2015. Mr. Howorth is not a party to, and does not have a direct or indirect material interest in, any transactions or arrangements with TVA other than in connection with his employment as described in this report. As a director, Mr. Howorth will be entitled to the benefits and arrangements applicable to his office as identified in Item 11 of TVA’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 6, 2011 Tennessee Valley Authority (Registrant) /s/ John M. Thomas, III John M. Thomas, III Chief Financial Officer 3
